Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June, 2021 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan W. Smith on 09 August, 2021.
The application has been amended as follows: 
In the specification paragraph 0027 is amended as follows:
[0027] The height of the inlet 1 is set to the vicinity of the upper end of the plurality of collision-4- AI-P20170778USwalls 3a wherein each of the plurality of collision walls 3a extends from the inner wall along a respective line that intersects another of the plurality of collision walls. The introduction posture of the inlet 1 is set to send the water-containing gas in a tangential direction along the inner periphery of the separation space 3S as illustrated in Fig. 3 and then obliquely downward as illustrated in Fig. 2. Therefore, when the water-containing gas is introduced in the direction indicated by arrows as an introduction path S in Figs. 2 and 3, a 
In the specification paragraph 0028 is amended as follows:
[0028] 	As a specific configuration, in the gas-liquid separating section 3, a positional relationship between the introduction direction of the introduction path S of the inlet 1 and the collision walls 3a is set so that the water-containing gas supplied from the inlet 1 to the separation space 3S first collides with one of the plurality of collision walls 3a and that the gas inlet and the plurality of collision walls 3a are arranged to create the swirl flow in a tangential direction and a downward direction with reference to the inner wall. In addition, the angles of the plurality of collision walls 3a are set so that the collided water-containing gas flows toward the adjacent collision wall 3a. Therefore, the water-containing gas supplied from the inlet 1 to the separation space 3S changes in the flow direction by sequentially colliding with the plurality of collision walls 3a, and creates a swirl flow that swirls in the separation space 3S. 
REASONS FOR ALLOWANCE
Claims 1-4 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, JP2017147159, US20140165512 and US20150107198 are the nearest prior art but they do not teach nor fairly suggest further in combination a plurality of collision walls extending from an inner wall of the bulging wall to collide with a gas that contains water introduced from the gas inlet to separate the water from the gas by adhering the water thereto while changing a flow direction of the gas, the plurality of collision walls includes a first collision wall on which the gas .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAFIZ M. AAMIR

Art Unit 1773



/LUCAS A STELLING/               Primary Examiner, Art Unit 1773